     Case 2:18-cv-02279-MMD-DJA Document 47 Filed 11/16/20 Page 1 of 4



 1 Charles W. Bennion (Nevada Bar No. 5582)
   ELLSWORTH & BENNION, CHTD.
 2 777 N. Rainbow Blvd., Suite 270
   Las Vegas, Nevada 89107
 3 Telephone: (702) 658-6100
   Facsimile: (702) 658-2502
 4 Email: charles@silverstatelaw.com
 5 Patrick F. Welch (Nevada Bar No. 13278)
   JENNINGS, STROUSS & SALMON, P.L.C.
 6 A Professional Limited Liability Company
   One East Washington Street, Suite 1900
 7 Phoenix, Arizona 85004-2554
   Telephone: (602) 262-5911
 8 Facsimile: (602) 495-2784
   Email: pwelch@jsslaw.com
 9
   Attorneys for Plaintiff Hanover Insurance
10 Company
11                    IN THE UNITED STATES DISTRICT COURT
12                             FOR THE DISTRICT OF NEVADA
13
   Hanover Insurance Company, a New              No. 2:18-cv-02279-MMD-CWH
14 Hampshire corporation,
15                Plaintiff,                  STIPULATION FOR DISMISSAL OF
                                              PLAINTIFF HANOVER
16   vs.                                      INSURANCE COMPANY’S
                                              COMPLAINT WITHOUT
17   Thomas Contracting & Development, LLC, PREJUDICE
     dba TCD Construction, a Nevada limited
18   liability company; Thomas Devlin, Does 1
     through 100; and Roe Corporations 1
19   through 100, inclusive,
20                Defendants.
21
22         Plaintiff Hanover Insurance Company (“Hanover”) and Defendants Thomas
23 Contracting & Development, LLC, dba TCD Construction and Thomas Devlin
24 (“Defendants”), through their respective undersigned counsel and under Fed.R.Civ.P.
25 41(a)(2) hereby stipulate and request that the Court enter an order dismissing
26 Hanover’s Complaint against Defendants without prejudice, but nonetheless retaining
27 jurisdiction to enforce the terms of the parties’ October 28, 2020 Settlement Agreement
28 (“Settlement Agreement”) in the event of any default by Defendants.


                                                                        7372361v1(63068.30)
     Case 2:18-cv-02279-MMD-DJA Document 47 Filed 11/16/20 Page 2 of 4



 1         Dated this 13th day of November 2020.
 2
 3    THE MEAD LAW GROUP, LLP                JENNINGS, STROUSS & SALMON,
                                             P.L.C.
 4    s/ Sarah M. Thomas (with permission)
 5    Leon F. Mead II (NV Bar No. 5719)      s/ Patrick F. Welch
      Sarah M. Thomas (NV Bar No.            Patrick F. Welch (NV Bar No. 13278)
 6    13725)
      7201 W. Lake Mead Blvd., Suite         One East Washington Street, Suite 1900
      550                                    Phoenix, Arizona 85004-2554
 7    Las Vegas, Nevada 89128                Telephone: (602) 262-5911
 8    Tel: 702-745-4800                      Facsimile: (602) 495-2784
      Fax: 702-745-4805
      E-mail: leon@meadlawgroup.com          Email: pwelch@jsslaw.com
 9
10    Attorneys for Defendants Thomas        Charles W. Bennion (NV Bar No. 5582)
      Contracting & Development, LLC,        BENNION LAW
11    dba TCD Construction and Thomas
      Devlin                                 500 S. 7th Street
                                             Las Vegas, Nevada 89107
12
                                             Telephone: (702) 658-6100
13                                           Facsimile: (702) 658-2502
                                             Email: charles@silverstatelaw.com
14
15                                           Attorneys for Plaintiff
                                             Hanover Insurance Company
16
17
18
19
                              CERTIFICATE OF SERVICE
20
           I hereby certify that on November_13, 2020, I caused to be served a true and
21         correct copy of the foregoing Stipulation and Order of Dismissal with
           Complaint without Prejudice by the Court’s CM/ECF Program.
22
23
                                             By /s/ Bonnie M. Simpson, Legal Assistant
24
25
26
27
28
                                             2
                                                                      7372361v1(63068.30)
     Case 2:18-cv-02279-MMD-DJA Document 47 Filed 11/16/20 Page 3 of 4



 1 Charles W. Bennion (Nevada Bar No. 5582)
   ELLSWORTH & BENNION, CHTD.
 2 777 N. Rainbow Blvd., Suite 270
   Las Vegas, Nevada 89107
 3 Telephone: (702) 658-6100
   Facsimile: (702) 658-2502
 4 Email: charles@silverstatelaw.com
 5 Patrick F. Welch (Nevada Bar No. 13278)
   JENNINGS, STROUSS & SALMON, P.L.C.
 6 A Professional Limited Liability Company
   One East Washington Street, Suite 1900
 7 Phoenix, Arizona 85004-2554
   Telephone: (602) 262-5911
 8 Facsimile: (602) 495-2784
   Email: pwelch@jsslaw.com
 9
   Attorneys for Plaintiff Hanover Insurance
10 Company
11                    IN THE UNITED STATES DISTRICT COURT
12                             FOR THE DISTRICT OF NEVADA
13
   Hanover Insurance Company, a New              No. 2:18-cv-02279-MMD-CWH
14 Hampshire corporation,
15                Plaintiff,                  ORDER GRANTING STIPULATION
                                              TO DISMISS PLAINTIFF
16   vs.                                      HANOVER INSURANCE
                                              COMPANY’S COMPLAINT
17   Thomas Contracting & Development, LLC, WITHOUT PREJUDICE
     dba TCD Construction, a Nevada limited
18   liability company; Thomas Devlin, Does 1
     through 100; and Roe Corporations 1
19   through 100, inclusive,
20                Defendants.
21
22         Pursuant to the Stipulation for Dismissal Without Prejudice submitted by the
23 Parties and good cause appearing therefore,
24         IT IS HEREBY ORDERED that the Stipulation for Dismissal Without Prejudice
25 is GRANTED. Plaintiff Hanover Insurance Company’s Complaint and all counts,
26 claims and causes of action asserted therein, is dismissed without prejudice; and
27         IT IS FURTHER ORDERED that this Court shall retain jurisdiction to enforce
28 the terms of the Parties’ October 28, 2020 Settlement Agreement (“Settlement


                                                                        7372360v1(63068.30)
     Case 2:18-cv-02279-MMD-DJA Document 47 Filed 11/16/20 Page 4 of 4



 1 Agreement”) in the event of any default by Defendants Thomas Contracting &
 2 Development, LLC dba TCD Construction and Thomas Devlin under the terms of the
 3 Settlement Agreement.
 4                    16th day of November, 2020.
           DATED this ______
 5
 6
 7                                       _____________________________
 8                                       DISTRICT COURT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         2
                                                                7372360v1(63068.30)
